Exhibit 10.14

FINAL EXECUTION COPY

*Portions of this exhibit marked [*] are requested to be treated confidentially.

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (the “Agreement”) is made and entered into as of May 8,
2013 (the “Effective Date”) by and between CEMPRA PHARMACEUTICALS, INC., a
Delaware corporation having an address at Building Four Quadrangle, 6340
Quadrangle Drive, Suite 100, Chapel Hill, North Carolina 27517 USA (“Cempra”),
and TOYAMA CHEMICAL CO., LTD., a Japanese corporation having an address at 2-5,
Nishishinjuku 3-chome, Shinjuku-ku, Tokyo, 160-0023, JAPAN (“Toyama”). Cempra
and Toyama may be referred to herein individually as a “Party” or collectively,
as the “Parties”.

RECITALS

WHEREAS, Cempra is a pharmaceutical company engaged in the discovery,
development, manufacture and sale of pharmaceuticals;

WHEREAS, Toyama is a company that is engaged in the development, distribution
and sale of certain pharmaceutical products;

WHEREAS, on the Effective Date, Cempra and Toyama entered into an Exclusive
License and Development Agreement (the “License Agreement”) pursuant to which
Cempra shall grant certain rights to Toyama with respect to the development and
commercialization of certain products based on Cempra’s proprietary compound
known as CEM-101; and

WHEREAS, as required by the License Agreement, the Parties desire to enter into
a supply agreement pursuant to which Cempra will supply Toyama with active
pharmaceutical ingredient for the manufacture of such products and clinical
supplies of such products, as further described herein.

NOW, THEREFORE, in consideration of the foregoing recitals, mutual covenants,
agreements, representations and warranties contained herein, the Parties hereby
agree as follows:

Article I

Definitions

Capitalized terms used in this Agreement but not defined below or elsewhere in
this Agreement shall, for purposes of this Agreement, have the meaning provided
therefor in the License Agreement.

“Certificate of Analysis” shall mean a document identified as such and provided
by Cempra to Toyama that (i) sets forth the analytical test results for a
specified lot of Supplied Compound or Clinical Supply supplied to Toyama
hereunder and (ii) states whether such Supplied Compound or Clinical Supply is
manufactured in accordance with the Specifications and cGMP.

“Consent” shall mean any consent, authorization, permit, certificate, license or
approval of, exemption by, or filing or registration with, any Governmental
Authority or other Third Party.



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

“Current Good Manufacturing Practices” or “cGMP” shall mean the regulatory
requirements for the current good manufacturing practices in the United States
Code of Federal Regulations 21 CFR Part 210 & Part 211 in effect at any given
time during the Term.

“Delivery Date” shall mean the date specified by Toyama that Cempra shall make
particular Supplied Compound or Clinical Supply available at the destination in
Japan designated by Toyama in accordance with this Agreement.

“Drug Application” shall mean any application for Regulatory Approval of a
Licensed Product in the Field in the Territory.

“Facility” shall mean, with respect to the Supplied Compound or Clinical Supply,
(i) the initial facility(ies) and location(s) at which Supplied Compound or
Clinical Supply will be manufactured and made available for delivery under this
Agreement (as provided by written notice to Toyama by Cempra promptly following
the Effective Date) or (ii) any other facility for the manufacture of Clinical
Supply or, with respect to Supplied Compounds, any site(s) for the manufacture
thereof that may be designated therefor by Cempra in accordance with
Section 5.5.

“Finished Product” means Licensed Product in finished form for use in
Development, Commercialization, or any other purpose permitted under the License
Agreement.

“Losses” shall have the meaning set forth in Section 9.1.

“Materials” shall mean (i) all raw materials, components, work-in-process and
other ingredients required to manufacture Supplied Compound or Clinical Supply
and (ii) all packaging materials used in the manufacture, storage and shipment
of Supplied Compound or Clinical Supply.

“Order” means a Clinical Supply Order, Development Use Supplied Compounds Order,
or Commercial Supplied Compounds Order.

“Specifications” shall mean (i) with respect to the Supplied Compound, all
specifications for Materials, formula, manufacturing, analytical and testing
procedures, release, packaging, storage, and other processes relating to the
manufacture of Supplied Compound specified in Exhibit A-1 to this Agreement, all
as amended from time to time as contemplated by this Agreement, and (ii) with
respect to Clinical Supply, those specifications therefor specified in Exhibit
A-2 to this Agreement, subject to changes thereto provided to Toyama by Cempra
in writing to the extent constituting corresponding to changes in the
specifications for Licensed Products (and corresponding placebos) used by Cempra
(or any Affiliate thereof or Cempra Licensee) in the Development or
Commercialization of Licensed Products outside the Territory.

“Supplied Compound” means Compound or any Permitted Derivative as described in
the Specifications.

“Supplied Compound Price” shall mean price for Supplied Compound supplied by or
on behalf of Cempra to Toyama, as defined in Section 1.94 of the License
Agreement.

 

2



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

“Tax” shall mean any liability imposed by a Governmental Authority (as defined
in the License Agreement and applied without geographical or other restriction)
on gross receipts, sales, use, permits, value added, personal property,
intangibles, or otherwise, and any stamp duty, customs duty, transfer, license,
registration, premium or withholding tax, or any other kind of tax or assessment
of any kind whatsoever, excluding any tax on the income of Cempra, including but
not limited to any interest, additions to tax, or additional amounts in respect
of the foregoing Taxes or returns required to be filed under Applicable Law.
“Tax” shall not include any fines or penalties, provided that, notwithstanding
anything to the contrary, “Tax” shall include any fines or penalties imposed
with respect to any Tax for which Cempra or Toyama is liable, under applicable
law, rule, or regulation, to the applicable Governmental Authority to the extent
such fines or penalties are imposed on Toyama or Cempra as a direct result of
Toyama’s failure to timely pay any Tax required to be paid by Toyama under this
Agreement (e.g. pursuant to Section 3.4).

“Term” shall mean the period during which this Agreement is in effect pursuant
to Article X.

“Toyama Indemnitee” shall have the meaning provided in Section 9.1 of this
Agreement.

Article II

Sale and Purchase of Product

2.1      Exclusivity.  Subject to the terms and conditions of this Agreement,
Cempra shall manufacture and supply, to the extent ordered by Toyama in
accordance with this Agreement, Supplied Compound and Clinical Supply for sale
to Toyama. Except in the case of an exercise of the Toyama’s Back-Up Supply
Rights to the extent not prohibited by Section 2.7, Toyama will (i) purchase one
hundred percent (100%) of its, Sublicensees’, and its and its Sublicensees’
manufacturer’s requirements of Compound, Permitted Derivatives, and Clinical
Supply from Cempra and (ii) not purchase (or permit Sublicensees, or other
parties manufacturing Licensed Product on behalf of Toyama or Sublicensees, to
purchase) any Compound, Permitted Derivatives, or Clinical Supply from any Third
Party or Affiliate of Toyama or otherwise manufacture or have manufactured any
of the foregoing on its behalf. In any agreement concerning any Licensed Product
with any Sublicensee, and subject to the exercise of the Back-Up Supply Rights
to the extent not prohibited by Section 2.7, Toyama shall ensure that (1) such
Sublicensee is contractually prohibited from (x) manufacturing Compound,
Permitted Derivatives, and Clinical Supply, (y) obtaining Compound, any
Permitted Derivatives, or Clinical Supply from any Third Party, or
(z) permitting any other party manufacturing Finished Product on behalf of such
Sublicensee from procuring any Compound or Permitted Derivative from any party
other than Cempra and (2) that Cempra is a third party beneficiary of such
prohibition with the right to enforce such provision against such Sublicensee
(or such other manufacturer), provided that the following prohibition shall not
preclude Toyama from supplying Compound, any Permitted Derivative, or any
Clinical Supply obtained from Cempra hereunder to a Sublicensee, or other party
manufacturing Finished Products on behalf of Toyama or any Sublicensee, under
obligations and limitations consistent with this Section 2.1. In any agreement
executed by Toyama with any other party for the manufacture of Licensed Product,
and subject to any exercise of the Back-Up Supply Rights not prohibited by
Section 2.7, Toyama shall ensure that such manufacturer shall not procure any
Compound or Permitted Derivative from any source other than Cempra. For the sake
of clarity, except (i) upon termination or expiration of this Agreement,
(ii) pursuant to the Back-Up Supply Rights to the extent not prohibited by
Section 2.7, or (iii) as otherwise explicitly provided

 

3



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

in this Agreement or License Agreement, neither Toyama nor any Sublicensee shall
have any right under this Agreement or the License Agreement to manufacture or
have manufactured any Compound, Permitted Derivative, or Clinical Supply.

2.2      Clinical Supply.  Subject to the further provisions of this
Section 2.2, Toyama may from time to time place, and Cempra will accept, binding
written purchase orders for batches of Licensed Product or corresponding placebo
constituting Clinical Supply (“Clinical Supply Orders”). Toyama shall provide
Cempra, at least [*] calendar months in advance of its first Clinical Supply
Order, and on a monthly basis thereafter, a non-binding forecast of the amount
of each Licensed Product and/or corresponding placebo constituting Clinical
Supply in such Clinical Supply Order. Each Clinical Supply Order shall be placed
at least [*] calendar months in advance of the requested date of delivery
therefor, and the amount of Clinical Supply ordered therein shall not, in any
event, vary by more than [*] percent [*]%) from the amount of Clinical Supply
specified in the corresponding non-binding forecast thereof (i.e. actual
Clinical Supply Orders may not be less than [*] percent ([*]%), nor more than
[*] percent ([*]%), of the corresponding forecasted amount). Subject to this
Section 2.2, Cempra shall supply Clinical Supply in the amounts, and according
to the delivery schedule, contained in any Clinical Supply Order, and shall use
Commercially Reasonable Efforts to supply any ordered amounts of Clinical Supply
in excess of [*]% of the forecasted amount.

2.3      Supplied Compounds for Development Use.  Subject to the further
provisions of this Section 2.3 and only to the extent Supplied Compounds
hereunder is to constitute Development Use API for use in the manufacture of
Licensed Product not required to be obtained from Cempra under Section 2.1,
Toyama may from time to time place, and Cempra will accept, binding written
purchase orders for Supplied Compound to constitute Development Use API
(“Development Use Supplied Compounds Orders”). Toyama shall provide Cempra, at
least [*] calendar months in advance of any Development Use Supplied Compounds
Order, a non-binding forecast of the amount of Supplied Compound in such
Development Use Supplied Compounds Order. Each Development Use Supplied
Compounds Order shall be placed at least [*] calendar months in advance of the
requested date of delivery therefor, and the amount of Supplied Compound ordered
therein shall not, in any event, vary by more than [*] percent ([*]%) from the
amount of Supplied Compound specified in the corresponding non-binding forecast
thereof (i.e. actual Development Use Supplied Compounds Orders may not be less
than [*] percent ([*]%), nor more than [*] percent ([*]%), of the corresponding
forecasted amount). Subject to this section 2.3, Cempra shall supply Supplied
Compound in the amounts, and according to the delivery schedule, contained in
any Development Use Supplied Compounds Order, and shall use Commercially
Reasonable Efforts to supply any ordered amounts of Supplied Compounds in excess
of [*]% of the forecasted amount.

2.4      Supplied Compounds for Commercial Use.

(a)      Monthly Forecasts.  During the Term, Toyama shall provide to Cempra a
projection for the next succeeding [*] calendar months of the anticipated
volumes of Supplied Compound constituting Commercial Use API, or any Supplied
Compound for use in the Territory other than Development Use API, to be ordered
by

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

4



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

Toyama pursuant to, in each case, Section 2.4(d) below (each, a “Non-binding
Forecast”). Toyama shall provide Cempra with written notice of such rolling
projections on the first day of each month during the Term of this Agreement.
Cempra shall notify Toyama in writing within ten (10) Business Days of receipt
of any Non-binding Forecast if the quantities of Supplied Compound indicated
therein by Toyama exceed Cempra’s (or its contractors’) production capacity.

(b)      Non-Binding Forecasts.  The Supplied Compound volumes specified for the
[*] through [*] calendar month (or, if earlier, the final calendar month) of
each volume forecast shall be non-binding estimates of future requirements of
Supplied Compound for use in manufacturing Licensed Products for use or sale
following Regulatory Approval thereof in the Territory, provided, however, that
the Supplied Compound volumes for any month of a Non-binding Forecast other than
a month within the Firm Zone thereof (as defined below) shall not vary by more
than (i) [*] percent ([*]%) from those set forth for such month on the first
Non-binding Forecast containing the forecast for such month and (ii) [*] percent
([*]%) from those set forth for such month on the immediately preceding
Non-binding Forecast. Should Toyama wish to increase order quantities at any
time in excess of the volumes permitted under this Section 2.4(b) or
Section 2.4(d), Toyama may contact Cempra to request and Cempra shall use
Commercially Reasonable Efforts to supply any such increase in volumes.

(c)      Firm Zone.  The volume of Supplied Compound set forth for each of the
first [*] calendar months of each Non-binding Forecast will, notwithstanding
anything to the contrary, be a binding commitment by Cempra to manufacture and
supply to Toyama, and by Toyama to purchase, the specified volumes of Supplied
Compound during each of those months (each such [*] calendar month period shall
be referred to herein as the “Firm Zone”).

(d)      Purchase Orders.   Toyama shall deliver to Cempra an order for the
aggregate volume of each Supplied Compound during each Firm Zone, provided that,
with respect to the first [*] orders placed hereunder, Toyama may, at its
option, place its orders for Supplied Compound no less than [*] months in
advance of the desired delivery date therefor (any order described in this
sentence, a “Commercial Supplied Compounds Order”). Each Commercial Supplied
Compounds Order shall specify the volume of Supplied Compound ordered, and the
Delivery Date of Supplied Compound is to be made available to Toyama under
Section 4.4. The amount of each Supplied Compound ordered in each Commercial
Supplied Compounds Order shall not vary by more than [*] percent ([*]%) from the
amount of such Supplied Compound specified in the most recently preceding
Non-binding Forecast therefor (i.e. actual Commercial Supplied Compounds Orders
for delivery in a particular month may not be less than [*] percent ([*]%), nor
more than [*] percent ([*]%), of the corresponding amount specified in the most
recent preceding Non-binding Forecast). Any Orders will be delivered
electronically or by other means to such location as Cempra shall designate to
Toyama. Except as described above with respect to the first [*] Commercial
Supplied Compounds Orders placed hereunder, Toyama shall issue each Commercial
Supplied Compounds Order to Cempra not

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

5



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

less than [*] calendar months prior to the Delivery Date on which Toyama has
requested Cempra to deliver Supplied Compound pursuant to each such Commercial
Supplied Compounds Order. In the absence of the receipt by Cempra of a
Commercial Supplied Compounds Order for a particular month within the Firm Zone,
such month of the Firm Zone shall constitute a binding Commercial Supplied
Compounds Order for the volumes of Supplied Compound forecast in such month with
a designated Delivery Date of the [*] Calendar Day of such month. Each
Commercial Supplied Compounds Order that is submitted, or deemed submitted, in
accordance with this Section 2.4 shall be deemed accepted by Cempra and Cempra
shall fulfill each Commercial Supplied Compounds Order. Deliveries of Supplied
Compound or Clinical Supply under this Agreement may vary by up to [*] Calendar
Days from the specified Delivery Date (i.e., may be between [*] Calendar Days
before the specified Delivery Date and [*] Calendar Days after the specified
Delivery Date). Such variance in actual date of delivery shall not constitute a
breach of contract by Cempra.

(e)      Accommodations.      From time to time, due to significant unforeseen
circumstances, Toyama may deliver to Cempra a Commercial Supplied Compounds
Order for volumes of Supplied Compound in excess of those specified in any Firm
Zone. Upon Toyama’s written request, Cempra shall use Commercially Reasonable
Efforts to provide Toyama with such excess Supplied Compound volumes, but shall
not have any obligation to do so if accommodating Toyama would adversely impact
Cempra’s ability to satisfy its or its Affiliates’ needs or fulfill its
commitments to other customers.

(f)      Overtime Expenses.  In the event that Toyama’s order quantity of
Supplied Compound for a calendar month in the Firm Zone portion of the forecast
varies sufficiently from the forecast that, in order to supply Toyama with the
Supplied Compound volume ordered, Cempra necessarily will incur overtime
expenses (itself or with any Affiliate or Third Party contractor), then upon
written notification by Cempra that such overtime expenses will be incurred,
Toyama shall, at its option by written notice to Cempra, either: (a) reimburse
Cempra for such reasonably incurred overtime expenses or (b) promptly reduce its
order quantity for such Supplied Compound by an amount sufficient to enable
Cempra to avoid incurring overtime expenses by written notice to Cempra. In the
case any amounts are charged to or reimbursed by Toyama under this subsection
(f), such amounts shall not constitute a portion of the Supplied Compound Price,
Fully-Burdened Manufacturing Costs, or the like for any purposes under the
License Agreement related to milestone payments, royalty adjustments, or similar
provisions.

2.5      Limited Use.    Toyama shall only use Supplied Compound provided under
this Agreement for the manufacture of Licensed Products for use or sale in Field
in the Territory pursuant to the License Agreement. Toyama shall not (x) use
Supplied Compound for any other purpose or (y) provide or transfer any Supplied
Compound to any Affiliate of Toyama or Third Party for any purpose other than
the manufacture of Licensed Products for use or sale in Field in the Territory
pursuant to the License Agreement, and Toyama shall ensure that all Affiliates
and Sublicensees only use Supplied Compound for the above-referenced purposes.
Further, Toyama shall not (itself or through any Sublicensee or other Third
Party) (i) market, advertise or otherwise

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

6



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

promote in any way the sale of any Licensed Product as a product of Cempra (or
any Affiliate thereof) or containing any product of Cempra (or any Affiliate
thereof), expressly or implicitly (except to the extent required by Applicable
Law) or (ii) use any name, logo, trademark, or tradedress of Cempra or any
Affiliate thereof to market, promote, advertise or sell any Finished Product (in
each case except to the extent (if any) required by Applicable Law or explicitly
permitted by the License Agreement). Toyama shall only use Clinical Supply for
purposes of performing Development of Licensed Products in the Field in the
Territory.

2.6      Supply Responsibility.    In order to satisfy Cempra’s obligations
under this Agreement, Cempra shall (i) maintain manufacturing site(s) of its own
or its Affiliates or (ii) maintain contract with Third Party manufacturers for
Compound (or, if applicable Permitted Derivative) and Clinical Supply. If Cempra
does not satisfy its supply obligations under this Agreement, or reasonably
anticipates any circumstances that may materially and adversely impact its
ability to satisfy its supply obligations under this Agreement, Cempra shall
promptly notify Toyama of such circumstances and, upon Cempra’s written request,
Toyama will assist Cempra in obtaining an alternative source of Compound (or, if
applicable Permitted Derivative) or Clinical Supply, as applicable, to the
extent requested by Cempra, in which case, Cempra shall bear all reasonable,
documented out-of-pocket cost and expenses incurred by Toyama for such
assistance. If Cempra cannot supply Compound (or, if applicable Permitted
Derivative) or Clinical Supply to Toyama in accordance this Agreement, Cempra
shall promptly notify Toyama, and the Parties shall discuss in good faith
alternative supply solutions for Compounds (or, if applicable Permitted
Derivative) and/or Clinical Supply, as appropriate.

2.7      Back-Up Supply Rights.  Cempra shall, upon written request of Toyama,
transfer the necessary technologies Controlled by Cempra for manufacturing
Compound or Permitted Derivatives to Toyama or Sublicensees, provided that
(i) Cempra shall not be required to provide more than [*] business days’
technical assistance in person at any facility(ies) of Toyama or any contract
manufacturer thereof and (ii) Toyama shall be entitled to call Cempra by
telephone or, as reasonably requested by Toyama, visit Cempra’s facilities to
obtain such support for a period of up to (but not in excess of) [*] following
the effectiveness of such Back-Up Rights. Notwithstanding the foregoing, Toyama
covenants that neither it nor any Sublicensee shall exercise the Back-Up Supply
Rights to manufacture any commercial quantities of Compound, Permitted
Derivatives, or Clinical Supply unless and until (i) Cempra either (a) does not
[*] or [*] and (ii) Toyama has provided written notice to Cempra of [*] at least
[*] Business Days [*] or as soon as reasonably practicable but not later than
[*] Business Days [*] prior to Toyama’s exercise of the Back-Up Supply Rights
with respect to commercial quantities of whichever of the Compound (or, if
applicable, Permitted Derivative) or Clinical Supply, respectively, was the
subject of [*].

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

7



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

2.8      Technology Transfer.  Cempra shall provide Toyama with Cempra Know-How,
and otherwise provide Toyama, at no cost to Toyama, with up to [*] person-hours
of technical assistance reasonably requested by Toyama in writing to enable
Toyama to manufacture Licensed Products in the Territory. In the event Toyama
requires any additional such technical assistance, the Parties shall negotiate
in good faith regarding reasonable terms on which such assistance may be
provided.

Article III

Prices for Supplied Compounds and Clinical Supply; Shipment; Payments

3.1      Price; Annual Adjustment.  During the Term of this Agreement, Toyama
shall pay Cempra’s Fully-Burdened Manufacturing Costs for Clinical Supply and
the applicable Supplied Compound Price for the Supplied Compound, as the
Supplied Compound Price shall be set or adjusted from time-to-time by Cempra in
a manner consistent with this Agreement. Cempra shall provide Toyama a
reasonable estimate of [*] every Calendar Year and the Parties shall meet, at
least [*] Calendar Days prior to the beginning of each Calendar Year during the
Term, to review and discuss expected Supplied Compound Price and the price to be
charged for Clinical Supply hereunder.

3.2      Supply Prices for Development Use API, Clinical Supply, and
Samples.    All Development Use API, Clinical Supply, and any API for use in
manufacturing promotional samples of Licensed Products or other Licensed
Products for use other than for commercial sale supplied by Cempra to Toyama
shall be invoiced to Toyama at a price as equal to the applicable Fully-Burdened
Manufacturing Costs therefor.

3.3      Supply Prices for Commercial Use API. All API for use in manufacturing
Licensed Products for commercial sale in the Territory supplied by Cempra to
Toyama (“Commercial Use API”) shall be invoiced to Toyama at a price equal to
the applicable amount defined by the following formulas:

[*];

[*]; and

[*]:

[*]

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

8



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

[*].

[*].

3.4      Supply Taxes/Shipping Charges.  Toyama shall timely pay and be
responsible for Supply Taxes/Shipping Charges (as defined below) incurred by
Cempra with respect to its supply of API and Clinical Supply hereunder and all
other Taxes arising out of any payment, transaction, or activity under this
Agreement, or otherwise applicable to, assessed upon, or levied against the
manufacture, supply, or sale of any Supplied Compound or Clinical Supply under
this Agreement, whether Cempra or Toyama is liable therefor under Applicable
Law, [*] or taxes on net income of Cempra. Notwithstanding the foregoing or
anything to the contrary, (i) Toyama shall pay directly to the relevant Third
Party or governmental agency, any customs duties, tariffs, or similar charges or
consumption tax imposed by and collected by or on behalf of the Japanese
national or any local government, transportation cost from the destination
airport/port in Japan to Toyama’s facility(ies) (or that of any manufacturers of
Licensed Product or Sublicensees), and handling charges for customs clearance in
Japan with respect to, in each case, any API or Clinical Supply (and any such
amounts shall not be included in Fully-Burdened Manufacturing Costs, Supplied
Compound Price, or API Price) and (ii) Toyama shall pay Cempra for all Supply
Taxes/Shipping Charges (as defined in this Section 3.4). “Supply Taxes/Shipping
Charges” means transportation cost for Compound, Permitted Derivative, or
Clinical Supply from the departure airport/port (inside or outside of Japan) to
the Delivery Point, insurance cost related to the above transportation (or
storage related thereto), handling charge for import/export procedures, related
taxes, duties, or tariffs for any of the foregoing operations (other than such
duties specifically referenced in the definition of FBMC Taxes/Tariffs), and
sales or value added taxes charged on Cempra (but not any contract manufacturer
thereof) for its sale or provision of API or Licensed Product to Toyama under
this Agreement (or, in the event Toyama obtains any API or Licensed Product from
an Affiliate or Third Party following termination or expiration of this
Agreement, sales or value added taxes charged on such Affiliate or Third Party
for its sale or provision of API or Licensed Product to Toyama).

3.5      Audit Rights of Toyama for the [*].  Cempra and its Affiliates shall
keep true and accurate records of [*] under this Agreement. At the expense of
Toyama, Toyama shall have the right to engage an internationally recognized
independent accountant approved by Cempra (such approval not to be unreasonably
withheld), to perform, on behalf of Toyama an audit of such records of Cempra
and its Affiliates, that are reasonably deemed necessary by such independent
public accountant to confirm [*] for the period or periods requested by Toyama
and the correctness of any report or payments made under this Agreement. Upon
timely request and at

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

9



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

least [*] Calendar Days prior written notice from Toyama, such audit shall be
conducted by Toyama, during regular business hours in such a manner as to not
unnecessary or unreasonably interfere with Cempra’s or its Affiliates’ normal
business activities, and shall be limited to results in any Calendar Year ending
no more than [*] years prior to audit notification. Such audit shall not be
performed more frequency than once per Calendar Year nor more frequency than
once with respect to records covering any specific period of time. Toyama shall
promptly provide a copy of the results of any such audit to Cempra. If the audit
accurately reveals an overpayment by Toyama, then Cempra shall reimburse Toyama
for amount of the overpayment within [*] Business Days of Cempra’s receipt of
the results of such audit. If the audit reveals an underpayment, then Toyama
shall make up such underpayment promptly and in a single payment to Cempra
within [*] Business Days of Toyama’s receipt of the results of such audit.

Article IV

Supply Procedure of Supplied Compound and Clinical Supply

4.1       Invoices.

(a)      All invoices for the sale of Supplied Compound or Clinical Supply,
including the price therefor and all Supply Taxes/Shipping Charges associated
therewith, shall be submitted by Cempra to Toyama at 2-5, Nishishinjuku 3-chome,
Shinjuku-ku, Tokyo, 160-0023, JAPAN at the same time as, or any time after, the
Supplied Compound or Clinical Supply is made available to Toyama in accordance
with Section 4.4.

(b)      All invoices for any and all other expenses and fees due Cempra under
this Agreement shall be submitted by Cempra to Toyama at 2-5, Nishishinjuku
3-chome, Shinjuku-ku, Tokyo, 160-0023, JAPAN on a monthly basis during the Term
of this Agreement.

4.2      Payment.  Payments for Supplied Compounds and Clinical Supply invoiced
under Section 4.1 above shall be due [*] Calendar Days from the date of invoice.
Any payment due Cempra from Toyama that is past due under this Agreement shall
bear interest at a rate equal to the lesser of (i) [*] percent [*]%) per month
or (ii) the maximum rate permitted by Applicable Law, calculated based on the
number of Calendar Days that the payment is delinquent, provided that, upon
Toyama’s second late payment under this Agreement (e.g. the second time Toyama
fails to make a payment within [*] Calendar Days of the date of an invoice), the
interest rate referenced in clause (i) of the preceding sentence shall be
increased to [*] percent ([*]%) per month.

4.3      Payment Method.    All payments due under this Agreement to Cempra
shall be made by bank wire transfer in immediately available funds to an account
designated by Cempra in writing. All payments to be made under this Agreement
shall be made in United States dollars unless otherwise specified herein or
agreed by the Parties.

4.4      Shipment; Title; Transport; Location of Sale.

(a)      General.   All Supplied Compounds and Clinical Supply shall be shipped
DAP (as defined in INCOTERMS, 2010 edition, published by the International
Chamber

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

10



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

of Commerce, ICC Publication 560) Kansai Airport or other port/airport in Japan
designated by Toyama (the “Delivery Point”), except with regard to title and
risk of loss, which is described below in Section 4.4(b). Cempra shall arrange
for freight loading, forwarding, and carriage from the applicable Facility(ies),
and Cempra will make the Supplied Compounds and Clinical Supply available for
unloading by Toyama or its designated carrier at the Delivery Point, provided
that, notwithstanding anything to the contrary, Toyama shall pay Cempra for all
Supply Taxes/Shipping Charges (and shipping-related insurance costs) incurred by
or on behalf of Cempra with respect to any Supplied Compound or Clinical Supply
supplied under this Agreement.

(b)      Title/Risk of Loss.  Title to and risk of loss with respect to any
Supplied Compound or Clinical Supply shall pass from Cempra to Toyama when such
Supplied Compound or Clinical Supply is made available for unloading from the
ship/airplane at the Delivery Point.

(c)      The Parties hereby agree, without limitation of, and consistent with,
the foregoing, that all sales of Clinical Supply and Supplied Compound to Toyama
under this Agreement occur in Japan.

Article V

Testing and Quality Assurance

5.1      General.  Cempra shall manufacture, test, package, store, label,
release and deliver all Supplied Compound and Clinical Supply in accordance with
the Specifications, cGMP, Applicable Law and the Quality Agreement (defined in
Section 5.6 below).

5.2      Change Control. (a)   Specifications.   Either Party may request a
Specifications change. The Parties shall discuss in good faith the
implementation of any such requested changes; provided however, that (i) such
changes, other than changes to Specifications for Clinical Supply corresponding
to changes in the specifications for Licensed Products (and corresponding
placebos) used by Cempra (or any Affiliate thereof or Cempra Licensee) in the
Development or Commercialization of Licensed Products outside the Territory
(such changes, “Cempra-Initiated Clinical Supply Changes”), shall be made only
with the Parties’ mutual written consent, (ii) such consent shall not be
unreasonably withheld with respect to any Specifications change required for
compliance with Applicable Law or cGMP, and (iii) Cempra shall notify Toyama in
writing of any Cempra-Initiated Clinical Supply Changes and such
Cempra-Initiated Clinical Supply Changes shall be effective upon such notice (or
such later date indicated in such notice), without requirement of any further
agreement or consent by Toyama. All requests by a Party for revisions to the
Specifications shall be submitted in writing to the other Party (and all notices
of Cempra-Initiated Clinical Supply Changes shall be provided in writing by
Cempra to Toyama) and, subject to the preceding portion of this Section 5.2(a),
all changes to Specifications shall be made in accordance with the Quality
Agreement, provided that, in the event of any conflict between the Quality
Agreement and this Section 5.2(a) with respect to any Specifications changes,
this Section 5.2(a) shall govern and supersede the conflicting provisions of the
Quality Agreement.

 

11



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

(b)      Processes.   No changes to any methods, processes, procedures or
testing protocols and/or methods governing the manufacture, storage, testing (in
process, release, stability) of Supplied Compound or Clinical Supply not
addressed in the Specifications (“Non-Specification Processes”) shall be made
without reasonable written notice to Toyama, in order to enable Toyama to
notify, and, if necessary, obtain the approval of, the relevant Regulatory
Authority(ies) in the Territory of such change.

(c)      General.  Prior to implementation of any change to the Specifications
or Non-Specification Processes, the Parties shall use reasonable good faith
efforts to agree upon a procedure to ensure that, to the extent required by
Applicable Law, applicable Governmental Authorities have approved the proposed
amended Specifications or Non-Specification Processes, and that Cempra is given
a reasonable period of time to implement any changes required with regard to any
amended Specifications.

(d)      Payment.  For any Specification changes or changes to Non-Specification
Processes pursuant to Section 5.2 above or instituted as necessary to comply
with any requirement of cGMP or Applicable Laws, any increased or other
additional costs for any such change:

[*];

[*]; or

[*].

5.3      Validations and Stability Studies.

(a)      General.    Cempra shall perform all validations and stability studies
required by the Specifications or cGMP in connection with the regular course of
manufacturing the Supplied Compound and Clinical Supply. For the sake of
clarity, such cost for validations and stability studies shall be included in
[*], as determined by Cempra’s reasonably appropriate allocation.

(b)      Reference Standards.    Cempra shall provide reasonable amounts of all
analytical reference standards for each of the Supplied Compounds and Clinical
Supply manufactured under this Agreement, as reasonably requested by Toyama from
time-to-time, at Toyama’s cost (which shall be documented and reasonable).

5.4      Materials.    Cempra shall prepare or cause to be prepared by its
suppliers, as the case may be, all certifications as to any Materials required
by cGMP or, at Toyama’s reasonable written request, Applicable Law outside the
Territory or Applicable Law in the Territory (each, a “Materials
Certification”). Such Materials Certifications shall include, without
limitation, any and all required certifications related to Materials derived
from animal products. As between the Parties, Cempra will be responsible for
procuring all Materials required for the manufacture of Supplied Compound and
Clinical Supply under this Agreement.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

12



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

5.5      Selection of Manufacturing Sites.    Cempra expressly reserves the
right to select, and subsequently change, at its sole discretion, the
facility(ies) at which Supplied Compound or Clinical Supply will be
manufactured. Cempra will provide, not less than [*] calendar months prior to
the first supply of Supplied Compound from any site(s) other than any site(s)
previously permitted hereunder, written notice to Toyama if the manufacturing of
any Supplied Compound is to be shifted to any site other than any site(s)
specifically approved therefor, if any, in any applicable Drug Application or
Regulatory Approval in the Territory for such Supplied Compound’s corresponding
Finished Product; Cempra shall not be required to provide any advance written
notice for any changes of manufacturing facility(ies) with respect to any
Clinical Supply, provided however, Cempra shall provide Toyama with a written
notice following any changes of such manufacturing facility(ies).
Notwithstanding the preceding portions of this Section 5.5, however, Cempra
shall use Commercially Reasonable Efforts to ensure that its selection or change
of manufacturing sites will not materially and adversely affect its ability to
fulfill its then current supply obligations to Toyama pursuant to this
Agreement. Upon Toyama’s written request, Cempra shall submit to Toyama
manufacturing capacity and forecast of the manufacturing sites of Supplied
Compound to the extent Toyama can evaluate an adverse effect on Cempra’s supply
obligations to Toyama. In the event that Cempra makes a change of manufacturing
sites that Cempra reasonably anticipates may materially and adversely affect
Cempra’s ability to fulfill its obligations under this Agreement, then Cempra
shall, at its own risk of loss, use Commercially Reasonable Efforts to stockpile
sufficient quantities of such Supplied Compound to minimize such adverse effect.
Cempra may source any Supplied Compound and/or Clinical Supply from multiple
facilities without prior notice to Toyama, provided however, Cempra shall
provide Toyama with a written notice following such decision to source any
Supplied Compound and/or Clinical Supply from multiple facilities. All Supplied
Compound shall be manufactured and supplied to Toyama in compliance with cGMP,
this Agreement and Applicable Law. In the event that Cempra changes or adds a
Facility for Clinical Supply or, as described in this Section 5.5, any Supplied
Compound, such newly selected or added facility shall be deemed a Facility for
Clinical Supply or such Supplied Compound, respectively, for purposes of this
Agreement.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

13



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

5.6      Quality Agreement (GMP agreement).  The Parties shall execute a
reasonable and customary form of quality agreement (GMP agreement) (the “Quality
Agreement”) with respect to Cempra’s supply of API and Clinical Supply within
[*] months of the Effective Date. Each Party shall comply with its obligations
set forth in the Quality Agreement. In the event of a conflict between the terms
of the Quality Agreement and the terms of this Agreement, the terms of this
Agreement shall control. After the signature of this Agreement, Toyama shall
conduct a GMP audit of Cempra’s subcontractors’ manufacturing sites for API and,
subject to the terms and limitations of any contract(s) between Cempra and its
manufacturer(s) of Clinical Supply, [*].

5.7      Testing of Supplied Compound and Clinical Supply.    Prior to release
of any Supplied Compound or Clinical Supply, Cempra shall test the Supplied
Compounds or Clinical Supply, as appropriate, in accordance with the testing
procedures described in the Specifications, and shall provide Toyama with a
Certificate of Analysis for each batch of each of the Supplied Compounds or
Clinical Supply, as appropriate.

5.8       Cempra Holds and Rejections.

(a)      General.  Toyama shall notify Cempra of Toyama’s (or any Sublicensee’s)
placing any Supplied Compounds or Clinical Supply on hold for further
investigation of a Nonconformity (as described below), or of Toyama’s rejection
of any batch (or part thereof) of any Supplied Compound or Clinical Supply
within [*] Calendar Days after receipt of such Supplied Compounds or Clinical
Supply by Toyama. Toyama’s notice shall state the basis for the hold or
rejection. Failure to give notice within this [*] Calendar Day period shall
constitute acceptance of any Supplied Compound or Clinical Supply delivered,
except in the case of a latent Cempra Nonconformity that (i) would not have been
revealed by a timely inspection in accordance with customary and reasonable
procedures, (ii) is discovered prior to the expiration date of the applicable
Supplied Compound or Clinical Supply, and (iii) is the subject of written notice
to Cempra describing such Cempra Nonconformity in reasonable detail provided to
Cempra within [*] Business Days of Toyama’s initial knowledge thereof. Toyama,
at its discretion, may also test or have tested any batch of Supplied Compounds
or Clinical Supply supplied to Toyama.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

14



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

(b)      Replacement.  If Toyama notifies Cempra of what it reasonably alleges
to be a Cempra Nonconformity, such rejected Supplied Compound or Clinical
Supply, respectively, shall be replaced as soon as practically possible by a
substantially similar amount of Supplied Compound or Clinical Supply,
respectively, without Cempra Nonconformity (such replacement Supplied Compound
or Clinical Supply, “Replacement Product”). If Cempra accepts Toyama’s rejection
in accordance with subsection (a), or it is determined pursuant to subsection
(c) that Toyama’s rejection, for an alleged Cempra Nonconformity is appropriate
(i.e. there was such a Cempra Nonconformity with respect to the Supplied
Compound or Clinical Supply at issue), such replacement shall be at no
additional cost to Toyama. If Cempra rejects Toyama’s rejection provided under
subsection (a) and (x) Toyama agrees with Cempra’s rejection of such rejection
or (y) it is determined pursuant to subsection (c) that the Supplied Compound or
Clinical Supply that was subject to Toyama’s rejection under subsection (a) was
not subject to a Cempra Nonconformity, Toyama shall be obligated to pay Cempra
for the corresponding Replacement Product on the same terms hereunder as if
Toyama had placed an order for such Replacement Product.

(c)      Independent Testing.    If the Parties disagree as to whether Supplied
Compounds or Clinical Supply subject to hold or rejected meet the
Specifications, Toyama’s most senior quality assurance officer and Cempra’s most
senior quality assurance officer, or such other persons as they may designate in
writing, shall confer to review samples and/or batch records, as appropriate. If
the disagreement is not resolved, then samples, batch records and other data
relating to the batch in dispute shall promptly be submitted for testing and
evaluation to an independent Third Party (including a testing laboratory)
approved in writing by both Parties, such approval not to be unreasonably
withheld. The findings of the Third Party shall be final and binding on the
Parties. The cost of the testing and evaluation by the Third Party shall be
borne by the Party whose position was not supported by the determination of the
Third Party.

(d)      Notice.  In the event that after the release of any Supplied Compounds
or Clinical Supply, Toyama becomes aware that any batch of the Supplied
Compounds or Clinical Supply may have a Nonconformity, despite any testing and
quality assurance activities, Toyama shall immediately notify Cempra in writing.

5.9      Nonconformity.

(a)      Nonconformity.  If either Party becomes aware that any batch or
shipment of Supplied Compound or Clinical Supply has a Nonconformity, at any
time regardless of the status of Cempra’s testing and quality assurance
activities, such Party shall notify the other Party within [*] Business Days of
becoming aware of a Nonconformity. “Nonconformity” means a product
characteristic that (i) is attributable to failure to

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

15



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

manufacture, test, package, store, label, release or deliver any Supplied
Compound or Clinical Supply in accordance with the Specifications or cGMP prior
to such Supplied Compound or Clinical Supply being made available at the
Delivery Point (such a Nonconformity, a “Cempra Nonconformity”) or (ii) is not a
Cempra Nonconformity and causes any Supplied Compound or Clinical Supply to fail
to conform to the applicable Specifications or cGMP. In the event of a
Nonconformity, the Parties shall mutually agree as to the procedure by which the
Nonconformity will be investigated.

(b)      Supplied Compounds or Clinical Supply Subject to Nonconformity.  Any
batch or shipment of Supplied Compound or Clinical Supply, or Finished Product
that was manufactured using Supplied Compound that is the subject of a
Nonconformity, shall be handled as follows:

(i)        any portion of such batch or shipment of Supplied Compound or
Clinical Supply held in inventory by Cempra shall not be shipped to Toyama;

(ii)        any portion of such batch or shipment of Supplied Compound or
Clinical Supply shipped to Toyama and held in stock by Toyama shall maintain a
“hold” or “unpassed” status, and shall not be released into passed inventory of
Toyama, used in the manufacture of any Finished Product or other Licensed
Product (in the case of Supplied Compound), or administered to any human
subjects or patients or used in any other Development activities (in the case of
Clinical Supply), until Toyama has completed any investigations related to such
Supplied Compounds or Clinical Supply, as applicable, and approved in writing
the disposition of the Supplied Compound or Clinical Supply, as applicable,
subject to the Nonconformity; and

(iii)      any portion of any batch of Finished Product manufactured using such
Supplied Compound or Clinical Supply that is held in stock by Toyama shall
maintain a “hold” or “unpassed” status, and shall not be released into passed
inventory of Toyama or for use or sale, until Toyama has completed any
investigations related to the Supplied Compound or Clinical Supply that was the
subject of the Nonconformity and approved in writing the disposition of such
Supplied Compound or Clinical Supply.

5.10      Product Complaints.  Any and all complaints of which Cempra becomes
aware relating to any Supplied Compound, corresponding Finished Product, or
Clinical Supply shall promptly be forwarded to Toyama’s senior quality officer
or his/her designee. Toyama shall promptly inform Cempra of any and all
complaints that Toyama receives which implicate Cempra’s manufacturing or other
processes at the applicable Facility(ies). Notification shall be given by
telephone, with an e-mail confirmation immediately following. The Party
receiving such notification shall acknowledge the receipt of such notification
within [*] Business Days.

5.11      Manufacturing-Related Adverse Events.  If an Adverse Event of which
Toyama becomes aware implicates Cempra’s manufacturing of any Supplied Compound
or Clinical Supply or other processes at any applicable Facility(ies), Toyama
shall promptly inform Cempra of such Adverse Event and such implication and
shall disclose to Cempra any information related thereto.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

16



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

5.12    Investigations.    The Parties shall use Commercially Reasonable Efforts
to investigate all reports of Nonconformity-, Supplied Compound- or Clinical
Supply-related complaints, Finished Product-related complaints and Adverse
Events in order to assure the conformity of Supplied Compound and Clinical
Supply to the applicable Specifications and cGMP. The Parties shall act promptly
and shall cooperate fully in such investigations.

5.13    Retained Samples.  Cempra shall retain samples, as required to comply
with cGMP or Applicable Law in the Territory, from each batch of Supplied
Compound or Clinical Supply to the extent prescribed in the Quality Agreement.

Article VI

Regulatory Matters

6.1      Drug Application and Regulatory Approval Documentation.  Toyama shall,
as between the Parties, be responsible for submitting, obtaining approval of,
and maintaining all Consents, Drug Applications and Regulatory Approvals with
respect to the Finished Products in the Field in the Territory. Toyama shall be
responsible for responding to all requests for information related to such any
of the foregoing made by, and making all legally required filings relating to
any of the foregoing with, any Governmental Authority in the Territory having
jurisdiction to make such requests or require such filings. Cempra shall
cooperate with Toyama as reasonably requested by Toyama with respect to Toyama’s
preparation, obtaining approval, and maintaining of all Consents, Drug
Applications and Regulatory Approvals with respect to the Finished Products in
the Field in the Territory. Upon request from Cempra, Toyama shall provide
Cempra with information regarding any Consents, Drug Applications, or Regulatory
Approvals or discrete sections of any of the foregoing. In the event any
Consent, Applications or Regulatory Approval held by Toyama relating directly to
any of the Supplied Compounds, Clinical Supply, or Finished Products is
hereafter suspended or revoked, Toyama shall promptly notify Cempra of the event
and shall promptly inform Cempra of the impact on Toyama’s purchases, or
Cempra’s manufacture, of Supplied Compound or Clinical Supply and Toyama’s
general intentions with respect to Supplied Compound, Clinical Supply, and
Licensed Products.

6.2      Drug Master File.  Unless information equivalent to that incorporated
into a DMF is incorporated into or maintained as part of an NDA, or equivalent
foreign filing, owned or controlled by Cempra, any Affiliate thereof, or any
Cempra Licensee, Cempra shall be responsible (itself or via any Affiliate of
Cempra, Cempra Licensee, or Third Party contractor any of the foregoing) for
filing and maintaining a DMF with respect to Supplied Compound provided (or to
be provided) hereunder for purposes of enabling Toyama to file a Drug
Application and obtain Regulatory Approval in the Field in the Territory. If
Cempra (itself or via any Affiliate of Cempra, Cempra Licensee, or Third Party
contractor of any of the foregoing) shall submit a DMF with respect to Supplied
Compound provided (or to be provided) hereunder, Cempra shall provide Toyama (or
any appropriate Governmental Authorities in the Territory) access thereto to the
extent necessary to enable Toyama to file a Drug Application and obtain
Regulatory Approval in the Field in the Territory. If Cempra (itself or via any
Affiliate of Cempra, Cempra Licensee, or Third Party contractor any of the
foregoing) does not submit or maintain a DMF for purposes of enabling Toyama to
file a Drug Application and obtain Regulatory Approval in the Field in the
Territory,

 

17



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

Cempra shall promptly disclose any information in Cempra’s or its Affiliates’
possession concerning the Supplied Compound provided (or to be provided)
hereunder, corresponding to that which would be contained in a DMF therefor, to
Toyama (or any appropriate Governmental Authorities in the Territory) that may
be required by Governmental Authorities in the Territory for purposes of filing
a Drug Application and/or obtaining Regulatory Approval in the Field in the
Territory, upon Toyama’s request, and Cempra shall use Commercially Reasonable
Efforts to obtain possession of such information from any Cempra Licensees or
Third Party contractors of Cempra or its Affiliates with respect to the
manufacture of any Supplied Compound provided (or to be provided) hereunder.

6.3      Regulatory Changes.  The Parties will promptly notify each other of any
material revisions or amendment of or additions to cGMP and will confer with
each other with respect to the best means to comply with such requirements.

6.4      Records.    Cempra shall maintain (or to cause its Affiliates and/or
contract manufacturers to maintain) all records reasonably necessary to comply
with cGMP and, to the extent informed thereof by Toyama and any reasonable
additional out-of-pocket expense therefor is paid by Toyama, Applicable Law in
the Territory. Cempra shall ensure that such records shall be available for
inspection, audit and copying by Toyama, its representatives, and any Regulatory
Authorities upon reasonable request during normal business hours, provided that
any reasonable additional out-of-pocket expense therefor shall be paid by
Toyama. All such records shall be maintained for a period as required under cGMP
and, to the extent informed thereof by Toyama and any reasonable additional
out-of-pocket expense therefor is paid by Toyama, Applicable Law in the
Territory.

6.5      Regulatory Inspections/Requests/Notices.

(a)      Cempra shall promptly notify Toyama of its knowledge or receipt of
notice of the initiation of any inquiries, notices or inspection activity by any
Governmental Authority with respect to Supplied Compound or Clinical Supply and
shall provide Toyama with a reasonable description of any such inquiries and
documentation (including but not limited to any FDA Establishment Inspection
Report Form 483 or FDA warning letter)

(b)      If Cempra is notified that any Supplied Compound, Clinical Supply, or
Facility(ies) will be subject to an inspection by any Governmental Authority,
including the Governmental Authority of the Territory, Cempra shall promptly
advise Toyama in writing of such investigation and reasonably cooperate with
such Governmental Authority and allow any such inspection to the extent required
by Applicable Law, provided any reasonable additional out-of-pocket expense
incurred with respect to any inspection by any Governmental Authority in the
Territory shall be paid by Toyama. Within [*] Business Days of Cempra’s receipt
thereof, Cempra shall provide to Toyama a copy of any report and other written
communications received by them from any Governmental Authority to the extent
that such report or communication relates to Cempra’s performance under this
Agreement, any Supplied Compound, Clinical Supply, or the manufacture of

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

18



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

any of the foregoing. Cempra shall provide Toyama with frequent, prompt status
updates with regard to any audit or inspection conducted by any Governmental
Authority of which Cempra is aware that relates directly to Supplied Compound or
Clinical Supply or which could impact on the ability to make or to continue to
make and supply Supplied Compound or Clinical Supply.

6.6      Audit Rights by Toyama.  Toyama shall have the right at any time and
from time to time during business hours, after prior arrangements have been
established with Cempra, to audit the Facilities of Cempra including, to the
extent permitted by Cempra’s contractors (Cempra being committed to obtain such
permission), its subcontractor(s) related to manufacture of the Supplied
Compound for sole purpose of reviewing Cempra’s compliance with Specifications
and cGMP. Each Party shall bear its own out-of-pocket expense and costs related
to such audit, any reasonable additional out-of-pocket expense therefor imposed
by any Third Party contractor with respect to any such audit by or on behalf of
Toyama shall be paid by Toyama.

Article VII

Documentation

7.1      Documentation.  Each Party shall maintain, in accordance with and for
the period required under cGMP and all other Applicable Law, complete and
adequate records pertaining to the methods and facilities used for the
manufacture, processing, testing, packing, labeling, holding and distribution of
the Supplied Compounds, Clinical Supply, and, in the case of Toyama, Finished
Products.

Article VIII

Representations, Warranties, and Covenants

8.1      Representations and Warranties of Cempra. Cempra represents and
warrants that:

(a)      the manufacture, packaging, generation, processing, supply,
distribution, transport, treatment, storage, disposal and other handling of any
Supplied Compounds or Clinical Supply by or on behalf of Cempra prior to it
being made available at the Delivery Point shall be in strict accordance with
and conform to the Specifications, the Quality Agreement, cGMP, and Applicable
Law;

[*];

[*]; and

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

19



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

[*].

DISCLAIMER:    THE REPRESENTATIONS AND WARRANTIES PROVIDED IN THIS AGREEMENT DO
NOT APPLY TO SUPPLIED COMPOUND OR CLINICAL SUPPLY (COLLECTIVELY, “SUPPLIED
PRODUCT”) TO THE EXTENT THAT, AFTER BEING MADE AVAILABLE BY CEMPRA TO TOYAMA,
OCCURRENCES AFFECTING OR ALTERING THE SUPPLIED PRODUCT AFTER BEING MADE
AVAILABLE FOR PICK-UP BY TOYAMA’S CARRIER AT THE DELIVERY POINT, OR ACTIONS
TAKEN OR FAILED TO BE TAKEN AFTER THE SUPPLIED PRODUCT WAS SHIPPED THEREBY, THE
SUPPLIED PRODUCT FAILS TO CONFORM TO SPECIFICATIONS OR CGMP. EXCEPT AS EXPRESSLY
SET FORTH IN THIS SECTION 8.1, CEMPRA DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY OF ANY THIRD PARTY.   The foregoing disclaimers shall not
be deemed to affect in any way the representations and warranties made in the
License Agreement.

8.1A    Cempra Covenant.  Cempra shall (i) provide Toyama [*] following the
Effective Date as soon as reasonably practicable following the receipt thereof
by Cempra and (ii) [*].

8.2      Representations and Warranties of Toyama.  Toyama represents and
warrants to Cempra that Toyama has all Consents and other governmental
approvals, permits, consents, and licenses necessary for the performance of its
obligations hereunder and will obtain, prior to any manufacture, marketing,
distribution, or sale of the Supplied Compounds, Clinical Supply, or Finished
Product under the License Agreement, all Consents and other governmental
approvals, permits, consents, and licenses necessary therefor. To Toyama’s
knowledge as of the Effective Date, without duty or obligation of investigation
or inquiry, there is no Patent owned by any Third Party, other than those
Patents included within the Cempra Patents, that Covers any Supplied Compound or
Clinical Supply in the Territory.

8.3      Storage and Distribution of the Supplied Compounds and Clinical
Supply.  Toyama shall comply, and shall ensure that its Affiliates and
Sublicensees comply, with cGMP, the Specifications, and all Applicable Law in
the storage, handling, use, and distribution of the Supplied Compound and
Clinical Supply supplied by Cempra pursuant to this Agreement, and Toyama shall
comply, and shall ensure that its Affiliates, Sublicensees and Toyama Sole
Distributors comply, with cGMP, the Specifications, and all Applicable Law in
the manufacture, storage, handling, sale, use, and distribution of all Finished
Products manufactured using such Supplied Compound.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

20



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

Article IX

Liability and Indemnification

9.1      Indemnification by Cempra.  Subject to Section 9.3, Cempra hereby
agrees to defend, indemnify and hold harmless Toyama, its Affiliates,
Sublicensees, Toyama Sole Distributors, and Toyama’s and its Affiliates’
directors, officers, employees, contractors, agents, other representatives,
successors and assigns (collectively, “Toyama Indemnitees”) from and against all
suits, claims, proceedings or causes of action brought by Third Parties
(“Claims”), and all associated damages, liabilities, expenses and/or loss,
including reasonable legal expenses and reasonable attorneys’ fees (“Losses”),
to the extent arising out of:

(a)        any Cempra Indemnitee’s (i) negligence, willful misconduct, or fraud
with respect to Licensed Product, Compound, Permitted Derivative, or its
activities under this Agreement, (ii) breach of this Agreement, (iii) failure to
comply with Applicable Law with respect to any Cempra Indemnitee’s activities
with respect to Licensed Product, Compound, or Permitted Derivative, or
(iv) manufacture, use, sale, offering for sale, import, export, Development, or
Commercialization of (q) the Compound, Permitted Derivative, or Licensed
Products outside the Field or outside the Territory or (r) any products, other
than Licensed Products, incorporating the Compound or any Permitted Derivative
as their sole API (including but not limited to any product liability claims or
similar claims arising from such activities);

(b)      any Third Party claim that [*];

(c)      any Third Party claim that [*]; or

(d)      any Third Party claim that [*],

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

21



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

except to the extent, in the case of (a), (b), (c), and (d), such Claims or
Losses result from any Toyama Indemnitee’s (i) negligence, willful misconduct,
or fraud with respect to Development, manufacture, or Commercialization of
Licensed Products, Compound or Permitted Derivative, (ii) breach of this
Agreement, or (iii) failure to comply with any Applicable Laws.

9.2      Indemnification by Toyama.  Subject to Section 9.3, Toyama hereby
agrees to indemnify, defend and hold harmless Cempra, its Affiliates and
Cempra’s and its Affiliates’ licensors, officers, directors, employees,
contractors, agents, other representatives, successors, and assigns
(collectively, “Cempra Indemnitees”) from and against any Claims and Losses to
the extent arising out of:

(a)        any Toyama Indemnitee’s (i) negligence, willful misconduct, or fraud
with respect to Licensed Product, Compound, Permitted Derivative, or its
activities under this Agreement, (ii) breach of this Agreement, (iii) failure to
comply with Applicable Laws with respect to any Toyama Indemnitee’s activities
with respect to Licensed Product, Compound, or Permitted Derivative, or
(iv) Development, Commercialization, manufacture, use, import, export, or sale
of any Compound, Permitted Derivative, or Licensed Product in the Territory and
in the Field (or with respect to the exercise of Back-Up Supply Rights, in the
Manufacturing Territory) (including but not limited to any product liability
claims or similar claims arising from such activities);

(b)         any Third Party claim that any Compound or Permitted Derivative
incorporated in any Licensed Product used or sold in the Field in the Territory
caused personal injury or death to the extent such personal injury or death was
claimed on the basis of, or caused by, [*];

(c)         a Third Party claim that any Licensed Product made, used, or sold by
or on behalf of Toyama, any Sublicensee, or any Toyama Sole Distributor, or the
manufacture, Development, or Commercialization of any Licensed Product by or on
behalf of Toyama, any Sublicensee, or any Toyama Sole Distributor, infringes or
misappropriates a Third Party’s intellectual property rights; or

(d)        any Third Party claim that Toyama’s, its Sublicensees’, or any of
Toyama’s or Sublicensees’ contractors’ manufacture of any Compound or Permitted
Derivative, [*], infringes or misappropriates any intellectual property rights
of any Third Party, except to the extent, in the case of (a), (b), (c), and (d),
such Claims or Losses are subject to indemnification by Cempra under the License
Agreement or this Agreement.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

22



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

9.3      Indemnification Procedures.  Each Party’s agreement to indemnify,
defend, and hold harmless under Section 14.1 or 14.2, as applicable, is
conditioned upon the indemnified party (a) providing written notice to the
indemnifying Party of any Claim arising out of the allegedly or actually
indemnified matter as soon as reasonably possible, and in any event no later
than within [*] Calendar Days after the indemnified Party has actual knowledge
of such claim, demand or action, (b) permitting the indemnifying Party to assume
control at its sole expense over the investigation of, preparation and defense
against, and settlement or voluntary disposition of any such claim, demand or
action, using counsel reasonable acceptable to the indemnified Party,
(c) assisting the indemnifying Party, as reasonably requested by the
indemnifying Party and at the indemnifying Party’s reasonable expense, in the
investigation, preparation, defense, and settlement or voluntary disposition of
any such claim, demand or action, (d) not compromising, settling, or entering
into any voluntary disposition of any such claim, demand or action without the
indemnifying Party’s prior written consent, which consent shall not be
unreasonably withheld, and (e) furnishing promptly to the indemnifying Party
copies of all notices and documents (including court papers) received by any
indemnified party in connection with the Claim for which indemnification is
being sought; provided, however, that, if the party entitled to indemnification
hereunder fails to comply with any of the foregoing conditions, the indemnifying
Party will only be relieved of its indemnification obligation under this
Agreement to the extent materially prejudiced by such failure. In no event may
the indemnifying Party compromise, settle, or enter into any voluntary
disposition of any claim, demand or action in any manner that admits material
fault or wrongdoing on the part of the indemnified Party or incurs
non-indemnified liability on the part of the indemnified Party without the prior
written consent of the indemnified Party, and in no event may the indemnifying
Party settle, compromise, or agree to any voluntary disposition of any matter
subject to indemnification hereunder in any manner which would reasonably be
anticipated by the indemnifying Party to adversely affect any portion of the
Cempra Technology, the other Party’s ability to Develop, manufacture, or
Commercialize Licensed Products in the Field in the Territory, or, in the event
Toyama is the indemnifying Party, Cempra’s, its Affiliates’ or their licensees’
ability to develop or exploit Cempra Technology, or any product incorporating,
utilizing, or covered by the Cempra Technology or any Protected Patents, outside
the Field, outside the Territory, or with respect to any products other than
Licensed Products without the indemnified Party’s prior written consent, such
consent not to be unreasonably withheld.

9.4      Limitation of Liability.

(a)        IN NO EVENT SHALL EITHER PARTY OR ITS AFFILIATES BE LIABLE TO THE
OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES, WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT,
WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR OTHERWISE, ARISING OUT
OF THIS AGREEMENT, PROVIDED THAT, NOTWITHSTANDING ANYTHING TO THE

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

23



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

CONTRARY, THE FOREGOING SHALL NOT BE CONSTRUED TO LIMIT THE INDEMNITY
OBLIGATIONS SET FORTH IN SECTIONS 9.1 AND 9.2 IN THIS AGREEMENT OR EITHER
PARTY’S LIABILITY FOR PATENT INFRINGEMENT.

(b)      EACH PARTY’S TOTAL, AGGREGATE LIABILITY FOR ALL CLAIMS ARISING UNDER
THIS AGREEMENT, WHETHER IN CONTRACT, TORT, PRODUCT LIABILITY, STRICT LIABILITY,
OR OTHERWISE, SHALL NOT EXCEED THE GREATER OF (i) US$[*] MILLION [*] OR
(ii) [*], PROVIDED THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE FOREGOING
SHALL NOT BE CONSTRUED TO LIMIT CEMPRA’S INDEMNITY OBLIGATIONS UNDER THIS
AGEEMENT EXCEPT WITH RESPECT TO SUCH OBLIGATIONS UNDER CLAUSE (a)(ii) OF SECTION
9.1 OF THIS AGREEMENT WITH RESPECT TO CLAIMS MADE BY, OR LOSSES OF, THIRD
PARTIES WITH RESPECT TO ANY BREACH OF CONTRACT OR SIMILAR ARRANGEMENT, ANY
FAILURE TO PERFORM UNDER OR COMPLY WITH ANY CONTRACTUAL PROVISION OR SIMILAR
OBLIGATION, OR SIMILAR OCCURRENCE OR ON THE BASIS OF ANY SIMILAR THEORY OR CAUSE
OF ACTION.

Article X

Term; Termination

10.1    Term.  Unless earlier terminated in accordance with this Article X, this
Agreement shall commence on the Effective Date and continue until the expiration
or termination of the License Agreement.

10.2    Termination.

(a)      Material Breach.  Either Party may terminate this Agreement, effective
upon (i) [*] Calendar Days written notice to the other Party for any failure to
pay any amounts when due under this Agreement or (ii) [*] Calendar Days prior
written notice to the other Party in the case of any other breach of this
Agreement, respectively, if the other Party fails to pay any amounts when due
under this Agreement or commits a material breach of this Agreement and fails to
cure such breach by the end of such [*] or [*] Calendar Day period,
respectively; provided, however, that (i) failure to pay amounts due under this
Agreement within [*] Calendar Days after such payments are due (as set forth in
Section 4.2) shall in any event, and without limitation of any other rights or
remedies available to Cempra under this Agreement, relieve Cempra of any further
obligation to perform under this Agreement until all outstanding payments are
brought current, and, should Cempra elect in writing to require reasonable
security, Toyama shall also have provided reasonable security for future payment
as required by Cempra. Notwithstanding anything to the contrary, Toyama shall
only be entitled under this Section 10.2(a) to terminate this Agreement for
(X) any uncured failure by Cempra to deliver Supplied Compounds or Clinical
Supply, respectively, in accordance with Orders properly placed under this
Agreement if [*], or [*], and (Y) with respect to whichever of Supplied

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

24



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

Compound or Clinical Supply was the subject of Cempra’s uncured supply failure
that caused, or was reasonably anticipated by Toyama to be the cause, of such
material adverse effect, and this Agreement may remain in effect with respect to
whichever of the Supplied Compound or Clinical Supply was not the subject of
such uncured supply failure by Cempra, at the option of Toyama.

(b)      Termination for Financial Insecurity.   In the event that either Party
files for protection under bankruptcy laws, makes an assignment for the benefit
of creditors, appoints or suffers appointment of a receiver or trustee over its
property, files a petition under any bankruptcy or insolvency act or has any
such petition filed against it which is not discharged within [*] Calendar Days
of the filing thereof, then (i) such Party shall immediately provide written
notice of such circumstance to the other Party and (ii) the other Party may
terminate this Agreement effective immediately upon written notice to such
Party.

10.3    Effects of Termination. In the event of termination or expiration of
this Agreement, Cempra shall have no further obligation to sell Supplied
Compound or Clinical Supply to Toyama (including with respect to any outstanding
Orders), provided that, without limitation of any rights or remedies Cempra may
have with respect to any breach of this Agreement or the License Agreement by
Toyama, Cempra shall have the option, in its sole discretion, to fulfill any
Orders outstanding at the time of such termination and, in the event it does
fulfill any such outstanding Orders, Toyama shall be obligated to buy, pay for,
and take delivery of such Supplied Compound or Clinical Supply on the terms set
forth in this Agreement. In addition, in the event of any expiration or
termination of this Agreement, Toyama shall reimburse Cempra, within [*]
Calendar Days of any invoice provided by Cempra, for all reasonable, documented
costs incurred by it or its Affiliates with respect to any Supplied Compound or
Clinical Supply to be supplied hereunder that is in the process of manufacture
as of the date of such expiration or termination or reasonable amounts of
Materials obtained in reasonable anticipation of Cempra’s supply of Supplied
Compound or Clinical Supply hereunder pursuant to any Orders, Firm Zone, or
Non-binding Forecasts provided hereunder. Notwithstanding the foregoing or
anything to the contrary, in the event of termination of this Agreement by
Toyama pursuant to Section 10.2(a) or expiration of this Agreement due to the
termination of the License Agreement by Toyama pursuant to Section 12.2 thereof,
Toyama shall have the right to cancel (in writing) any unfulfilled orders for
Supplied Compound or Clinical Supply outstanding as of the date of such
termination (except to the extent shipment of Supplied Compound or Clinical
Supply to the Delivery Point has been initiated by or on behalf of Cempra prior
to such cancellation, for which corresponding orders may not be canceled and
Toyama shall remain liable), and Toyama shall not have any obligation to pay for
any such canceled orders nor to reimburse Cempra for any costs incurred by it or
its Affiliates with respect to any Supplied Compound or Clinical Supply that is
the subject of such canceled orders.

10.4    Survival.  Articles I, III, VII, IX, X, and XI, Sections 2.5, 5.2(d),
5.8, 5.9, 5.10, 5.11, 5.12, 5.13, 6.1, 6.4, 6.5, 8.1, 8.2 and 8.3, and any other
provision which by its terms specifically shall so state, together with any
Articles or Sections referenced in such surviving provisions or necessary to
give them effect and any obligation to make accrued but unpaid payments due
hereunder (and any payment obligations resulting from any post-termination or

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

25



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

expiration supply of Supplied Compound or Clinical Supply, or request for
reimbursement for work-in-process or Materials, under Section 10.3), shall
survive the termination or expiration of this Agreement.

Article XI

Miscellaneous

11.1    General.  Except to the extent the contrary is explicitly stated in this
Agreement, Sections 10, 13.1 (solely with respect to clauses (a), (b), (c), (d),
(e), and (f) thereof), 13.3, 13.4 (solely with respect to the portions of
Sections 13.1 and 13.3 of the License Agreement previously referenced in this
Section 11.1), 14.5, 14.6, 15, 16.2, 16.3, 16.5, 16.6, 16.7, 16.8, 16.9, 16.10,
16.11, 16.12, 16.13, 16.14, 16.16, and 16.17 of the License Agreement will apply
to the subject matter hereof mutatis mutandis.

11.2    Standard Forms.  In all communications, Cempra and Toyama may employ
their standard forms, but nothing in those forms, including Orders, shall be
construed to modify or amend the terms and conditions of this Agreement, and, in
the case of any conflict herewith, the terms and conditions of this Agreement
shall control.

11.3    Notices.  In addition to the other specific procedures for notification
required herein, all notices, demands, requests and other communications made
hereunder shall be in writing and shall be given either by personal delivery, by
nationally recognized overnight courier (with charges prepaid), or by facsimile
transmission (with telephone confirmation), and shall be deemed to have been
given or made: (i) if personally delivered, on the day of such delivery; (ii) if
sent by overnight courier, on the Business Day following the date deposited with
such overnight courier service; or (iii) if by facsimile transmission, on the
date transmitted to receiving facsimile machine and confirmed by telephone, in
each case pending the designation of another address, addressed as follows:

If to Cempra:

Cempra Pharmaceuticals, Inc.

Building Four Quadrangle

6340 Quadrangle Drive, Suite 100

Chapel Hill, North Carolina 27517 USA

Attn: Prabhavathi Fernandes, Ph.D., Chief Executive Officer

 

26



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

  With a copy (which shall not constitute notice) to:

  Wyrick Robbins Yates & Ponton LLP

  4101 Lake Boone Trail, Suite 300

  Raleigh, North Carolina 27607

  Attn: Jason S. Wood

If to Toyama:

Toyama Chemical Co., Ltd.

2-5, Nishishinjuku 3-chome

Shinjuku-ku, Tokyo 160-0023

Japan

Attn: [*],

         [*], Business Development Department

11.4    Subcontractors.  Cempra may utilize subcontractors (including any
Affiliates of Cempra) to the extent such subcontractors have appropriate
expertise and experience in the performance of its obligations under this
Agreement.

11.5    CISG Disclaimer.  The United Nations Convention on Contracts for the
International Sale of Goods is expressly disclaimed by the Parties with respect
to this Agreement and the transactions contemplated hereby.

11.6    Force Majeure.  Neither Party shall be liable to the other on account of
any failure to perform or on account of any delay in performance of any
obligation under this Agreement (other than any obligation to pay any amounts
due, which shall not be subject to this Section 11.6), if and to the extent that
such failure or delay shall be due to a cause beyond the reasonable control of
the relevant Party and which, by the exercise of its Commercially Reasonable
Efforts of diligence and care, such Party could not reasonably have been
expected to avoid (a “Force Majeure Event”). The Party experiencing the delay
and seeking relief under this Section 11.6 shall promptly notify the other Party
of the delay and the probable duration of the delay and shall use Commercially
Reasonable Efforts to overcome such delay. The Party affected shall be excused
from the performance of such obligation to the extent such performance is
prevented, hindered or delayed thereby during the continuance of any such
happening or event. This Agreement, in so far as it relates to such obligation,
shall be deemed suspended so long as and to the extent that such cause delays
the performance of any Force Majeure Event obligation.

[Signature page to follow.]

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

27



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Supply Agreement
to be duly executed as of the Effective Date written above.

 

 

    CEMPRA PHARMACEUTICALS, INC.       By:  

/s/ Prabhavathi Fernandes

      Name:  

  Prabhavathi Fernandes

      Title:  

  President & CEO

      TOYAMA CHEMICAL CO., LTD.       By:  

  /s/ Hirokazu Narita

      Name:  

  Hirokazu Narita

      Title:  

  Senior Executive Vice President

 

 

28



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

EXHIBIT A-1

SUPPLIED COMPOUND SPECIFICATIONS

 

 

Test

  Specifications    

[*]

 

  [*]  

[*]

 

         

     [*]

 

  [*]            [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]            [*]   [*]        [*]   [*]        [*]   [*]  
     [*]   [*]        [*]   [*]        [*]   [*]        [*]   [*]   [*]        
   [*]   [*]        [*]   [*]        [*]   [*]        [*]   [*]        [*]   [*]
 

[*].

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

29



--------------------------------------------------------------------------------

FINAL EXECUTION COPY

 

EXHIBIT A-2

CLINICAL SUPPLY SPECIFICATIONS

CEM-101 Capsules

 

Test   Method   Components  

Specifications

CEM-101 Capsules

[*]   [*]   [*]   [*] [*]   [*]   [*]   [*]     [*]   [*]   [*] [*]   [*]   [*]
  [*] [*]   [*]   [*]   [*] [*]   [*]   [*]   [*] [*]   [*]   [*]   [*] [*]  
[*]   [*]   [*] [*]   [*]   [*]        [*]         [*]    [*]           [*]
   [*]         [*]    [*]           [*]    [*]         [*]    [*]           [*]
   [*]           [*] [*]   [*]   [*]   [*]      

[*]

 

  [*]         [*]   [*]

[*].

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

30